Exhibit 99.1 Independent Auditor's Report To the Board of Directors and Stockholders of Leucadia National Corporation: We have audited the accompanying combined financial statements of Leucadia Real Estate Group (the “Company”), which comprise the combined balance sheets as of December 31, 2013 and 2012, and the related combined statements of operations, of changes in net equity and of cash flows for the years then ended. Management's Responsibility for the Combined Financial Statements Management is responsible for the preparation and fair presentation of the combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on the combined financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements.The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error.In making those risk assessments, we consider internal control relevant to the Company's preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements.We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of Leucadia Real Estate Group at December 31, 2013 and 2012, and the results of its operations, changes in its net equity and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Los Angeles, California June 10, 2014 LEUCADIA REAL ESTATE GROUP Combined Balance Sheets December31, 2013 and 2012 (Dollars in thousands) ASSETS Real estate, net $ $ Cash and cash equivalents Restricted cash - Investment held-to-maturity Receivables from Leucadia or its affiliates Receivables, net of allowance for doubtful accounts of $284 and $751, deposits and other assets TOTAL $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Payables to Leucadia or its affiliates Deferred rent revenue Other liabilities Total liabilities NET EQUITY TOTAL $ $ The accompanying notes are an integral part of these combined financial statements. F-2 LEUCADIA REAL ESTATE GROUP Combined Statements of Operations For the years ended December31, 2013 and 2012 (In thousands) REVENUES Rental income $ $ Sales of real estate EXPENSES Cost of sales Maintenance and repairs Depreciation and amortization Property taxes Rental expense General and administrative expenses Income from operations Other income (expense), net Interest expense to Leucadia or its affiliates ) ) Interest income Other, net 8 98 ) ) Income (loss) before income taxes ) Income tax provision - ) Net income (loss) $ $ ) The accompanying notes are an integral part of these combined financial statements. F-3 LEUCADIA REAL ESTATE GROUP Combined Statements of Changes in Net Equity For the years ended December31, 2013 and 2012 (In thousands) Total Balance, January 1, 2012 $ Net loss ) Contributions from Leucadia or its affiliates Distributions to Leucadia or its affiliates ) Balance, December 31, 2012 Net income Contributions from Leucadia or its affiliates Distributions to Leucadia or its affiliates ) Balance, December 31, 2013 $ The accompanying notes are an integral part of these combined financial statements. F-4 LEUCADIA REAL ESTATE GROUP Combined Statements of Cash Flows For the years ended December31, 2013 and 2012 (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization of property, equipment and leasehold improvements Accretion of discount on investment held-to-maturity ) ) Interest earned but not received ) ) Provision for doubtful accounts Net loss related to sale of other assets 25 - Changes in operating assets and liabilities: Real estate Receivables, deposits and other assets Accounts payable and accrued liabilities ) ) Net receivables/payables to/ from Leucadia or its affiliates ) ) Deferred rent revenue ) ) Other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions of real estate held for investment ) ) Net change in restricted cash ) Purchase of investment held-to-maturity - ) Net cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Funds provided by Leucadia or its affiliates Payments made to Leucadia or its affiliates ) ) Net cash provided by (used for) financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid to Leucadia or its affiliates for interest $ $ Cash paid for income taxes $
